Citation Nr: 0306978	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  94-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to an 
increased disability evaluation in excess of 10 percent for 
the residuals of a gunshot wound of the right calf will be 
addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran served on active service from March 1970 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought on appeal.  In July 1998, the Board remanded 
the case to the RO in order to ensure procedural due process.  
Pursuant thereto, the RO, in an April 2002 supplemental 
statement of the case, determined no new and material 
evidence had been received to reopen the veteran's claim 
seeking entitlement to service connection for a sinus 
disorder.  In this respect, the United States Court of 
Appeals for Veterans Claims (Court) has held that, in a 
matter such as this, the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue currently before the Board 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disorder, as further discussed below.

Additionally, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development with respect to the issues of entitlement to 
service connection for an acquired psychiatric disorder, and 
entitlement to an increased disability evaluation in excess 
of 10 percent for the residuals of a gunshot wound of the 
right calf.  When the Board completes the required 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing these issues.

Lastly, the Board notes that, during the course of the 
veteran's appeal, correspondence was received from several 
different attorneys, and the most recent VA power of attorney 
of record (dated in December 1992) is in favor of Pedro 
Roldan-Carrasquillo.  However, a statement signed by the 
veteran in April 1993, gives Melba N. Rivera Camacho access 
to the veteran's records as an attorney.  The letterhead of 
correspondence dated June 1996 indicates that both attorneys 
(Mr. Roldan-Carrasquillo, and Ms. Rivera-Camacho) were with 
the firm of Juan A. Hernandez and Associates.  Subsequently, 
a March 1997 letter from Juan A. Hernandez-Rivera indicates 
that the veteran was no longer a client of his firm.

The law is clear that only one organization, agent, or 
attorney will be recognized at one time in the prosecution of 
a particular claim.  See 38 C.F.R. §§ 14.6312, 20.601 (2002).  
In this respect, various attempts to clarify the veteran's 
representation were made via RO correspondence in September 
1993 and September 1998, as well as via Board correspondence 
in November 2002.  However, to the present, the veteran has 
not provided satisfactory clarification as to his current 
representation.  As such, the Board will proceed with its 
review of the present case and the veteran will be deemed to 
be without representation.  See id. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In an April 1981 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a sinus disorder.  He was informed of this decision and of 
his appellate rights in May 1981.  The veteran did not file a 
timely appeal with respect to this issue.

3.  The evidence associated with the claims file since the 
April 1981 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
sinus disorder. 


CONCLUSIONS OF LAW

1.  The unappealed April 1981 rating decision, which denied 
the original claim of service connection for a sinus 
disorder, is final.  38 U.S.C. § 4005(c) (West 1976); 38 
C.F.R. §§ 19.109, 19.110, 19.118, 19.153 (1981) (currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).   

2.  The evidence received since the April 1981 rating 
decision which relates to the issue of service connection for 
a sinus disorder, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's requests to reopen the previously denied claim of 
service connection for a sinus disorder was received prior to 
that date (in a May 1991 VA form 21-4138 (Statement in 
Support of Claim)), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a sinus disorder.  The RO has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by the RO of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, via the 
August 1991 rating decision, the July 1992 statement of the 
case, the July 1998 Board remand, and the July 1993, 
September 1995, and April 2002 supplemental statements of the 
case, the appellant was provided with information regarding 
the evidence needed to substantiate his claim.  He was 
informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claim, including 
evidence of a current diagnosis of a sinus disorder.  The 
appellant was also given the opportunity to identify 
additional relevant evidence that may substantiate the claim, 
including via an April October 2002 RO letter.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the claim on appeal.  Finally, via the April 
2002 supplemental statement of the case and April 2002 RO 
correspondence, the veteran was given specific information 
with respect to the VCAA and of the changes in the law and VA 
duties pursuant to the enactment of the VCAA.  As such, the 
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, in an April 1981 rating decision, the veteran 
was denied service connection for a sinus condition.  The 
veteran was notified of this decision and of his appellate 
rights in May 1981.  He did not file a timely appeal with 
respect to this issue.  Hence, the April 1981 rating decision 
is final.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 
19.109, 19.110, 19.118, 19.153 (1981) (currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002)); See Best v. Brown, 10 Vet. 
App. 322, 325 (1997).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the relevant evidence submitted since the April 
1981 rating decision, includes records from the San Juan VA 
Medical Center dated from 1980 to 2002 which describe the 
treatment the veteran has received over time for various 
health problems and hearing testimony presented at a hearing 
on appeal at the RO in March 1993.  

On the occasion of the hearing on appeal in March 1993, the 
veteran testified that he was hospitalized in service for 
symptoms related to a sinus disorder.  He stated that he was 
hospitalized for approximately seven days and that his 
symptoms included a fever, nose bleeds, congestion and 
headaches.  The veteran further pointed out that at the time 
of his discharge from the hospital, he continued to suffer 
from symptoms related to a sinus disorder.  In this regard, 
he stated that the company he was assigned to was about to 
begin basic training and medical personnel did not want him 
to miss it and, therefore, they discharged him from the 
hospital.  The veteran noted that he continued to experience 
symptoms related to his sinus condition.  

The Board notes that VA medical records dated in March 1991 
include a diagnosis of allergic rhinitis.  However, December 
2001 and March 2002 notations reflect that, upon examination, 
the veteran had clear conjunctivae, white sclerae, clean 
auditory canals with intact tympanic membrane, normal nasal 
septum, pink mucosa with no discharges noted, and no tongue 
lesions or tremors noted. 

No additional evidence has been identified or submitted by 
the veteran that shows he is currently diagnosed with a sinus 
disorder related to his active service.

Upon a review of the evidence submitted after the April 1981 
rating decision, the Board finds that the evidence submitted 
which relates to the issue of service connection for a sinus 
disorder is new evidence, and is not redundant or cumulative 
of other evidence previously considered.  However, the Board 
finds that the new evidence is not material as it does not 
bear directly and substantially upon the specific matters 
under consideration.  As such, the new evidence submitted 
since the April 1981 rating decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

Specifically, the Board finds that the evidence submitted 
since the April 1981 rating decision continues to lack 
evidence of a current diagnosis of a sinus disorder, or 
current symptomatology indicative of a sinus disorder.  The 
Board acknowledges that the March 1991 San Juan VA Medical 
Center notations include a diagnosis of allergic rhinitis.  
However, per December 2001 and March 2002 notations, it does 
not appear that the veteran currently suffers from a sinus 
disorder or sinus symptomatology.  In this respect, the law 
is clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
medical issues, see Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991), in particular the presence of a disorder or 
diagnosis.  Hence, the veteran's assertions that he currently 
suffers from a sinus disorder, without other supporting 
competent evidence, are not enough to constitute  new and 
material evidence which bears directly and substantially upon 
the specific matters under consideration.  Namely, a showing 
of a current sinus disability or a diagnosis of a sinus 
disorder.

For the foregoing reasons, the Board concludes that, inasmuch 
as no new and material evidence has been presented to reopen 
the previously disallowed claim, the April 1981 rating 
decision is final.  Accordingly, the benefit sought on appeal 
must be denied.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  The Board views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
reopen his claim of service connection for a sinus disorder, 
and to explain why his current attempt to reopen the claim 
has failed.


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for a sinus disorder, the claim 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

